 

Exhibit 10.9

 

MORNINGSTAR, INC. 2004

 

STOCK INCENTIVE PLAN

 

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (including Schedule 1
hereto, the “Award Agreement”) is made under the Morningstar, Inc. 2004 Stock
Incentive Plan (the “Plan”) as of the Grant Date specified in Schedule 1 to this
Award Agreement (“Schedule 1”).  Any term capitalized but not defined in this
Award Agreement will have the meaning set forth in the Plan.

 

BETWEEN:

 


(1)                                 MORNINGSTAR, INC., AN ILLINOIS CORPORATION
(THE “COMPANY”); AND

 


(2)                                 THE PARTICIPANT IDENTIFIED IN SCHEDULE 1.

 


1                                         GRANT OF RESTRICTED STOCK UNITS

 


1.1                                 IN ACCORDANCE WITH THE TERMS OF THE PLAN AND
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT, THE COMPANY HEREBY
GRANTS TO THE PARTICIPANT THE NUMBER OF RESTRICTED STOCK UNITS SPECIFIED IN
SCHEDULE 1.

 


1.2                                 EACH RESTRICTED STOCK UNIT IS A NOTIONAL
AMOUNT THAT REPRESENTS ONE UNVESTED SHARE OF COMMON STOCK, NO PAR VALUE, OF THE
COMPANY (A “SHARE”). EACH RESTRICTED STOCK UNIT CONSTITUTES THE RIGHT, SUBJECT
TO THE TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, TO
DISTRIBUTION OF A SHARE IF AND WHEN THE RESTRICTED STOCK UNIT VESTS.

 


1.3                                 THE PARTICIPANT HEREBY AGREES TO BE BOUND BY
THE TERMS OF THIS AWARD AGREEMENT AND THE PLAN.

 


1.4                                 FURTHER DETAILS OF THE RESTRICTED STOCK
UNITS GRANTED TO THE PARTICIPANT UNDER THE TERMS OF THIS AWARD AGREEMENT ARE SET
FORTH IN SCHEDULE 1.

 


1.5                                 IN THE CASE OF CONFLICT BETWEEN THE TERMS
CONTAINED IN THIS AWARD AGREEMENT AND THOSE CONTAINED IN THE PLAN, THE PLAN
SHALL PREVAIL, UNLESS AND TO THE EXTENT OTHERWISE EXPRESSLY STATED IN THIS AWARD
AGREEMENT.

 


2                                         RIGHTS AS A SHAREHOLDER

 


2.1                                 UNLESS AND UNTIL A RESTRICTED STOCK UNIT HAS
VESTED AND THE SHARE UNDERLYING IT HAS BEEN DISTRIBUTED TO THE PARTICIPANT, THE
PARTICIPANT WILL NOT BE ENTITLED TO VOTE THAT SHARE.


 

--------------------------------------------------------------------------------



 


2.2                                 IF THE COMPANY DECLARES A CASH DIVIDEND ON
THE SHARES, THEN, ON THE PAYMENT DATE OF THE DIVIDEND, THE PARTICIPANT WILL BE
CREDITED WITH DIVIDEND EQUIVALENTS EQUAL TO THE AMOUNT OF CASH DIVIDEND PER
SHARE MULTIPLIED BY THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
PARTICIPANT THROUGH THE RECORD DATE FOR THE DIVIDEND. THE DIVIDEND EQUIVALENTS
CREDITED TO THE PARTICIPANT UNDER THE PRECEDING SENTENCE WILL BE DEEMED TO BE
REINVESTED IN ADDITIONAL RESTRICTED STOCK UNITS AND CREDITED TO THE
PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT. THE RESTRICTED STOCK UNITS CREDITED
AS A RESULT OF SUCH DIVIDEND EQUIVALENTS WILL BE SUBJECT TO THE SAME TERMS
REGARDING VESTING AND FORFEITURE AS THE PARTICIPANT’S RESTRICTED STOCK UNITS
AWARDED HEREUNDER, AND, SUBJECT TO THE FOLLOWING SENTENCE, WILL BE DISTRIBUTED
IN SHARES AT THE SAME TIME AND IN THE SAME PROPORTION THAT THE SHARES ASSOCIATED
WITH THE PARTICIPANT’S RESTRICTED STOCK UNITS ARE DELIVERED (OR FORFEITED AT THE
TIME THAT THE PARTICIPANT’S RESTRICTED STOCK UNITS ARE FORFEITED). FRACTIONAL
SHARES MAY BE SETTLED IN CASH OR OTHERWISE, INCLUDING BY ROUNDING UP OR DOWN TO
THE NEAREST WHOLE NUMBER, AS THE COMMITTEE DETERMINES.

 


3                                         TERMINATION OF SERVICE AND OTHER
CHANGES IN SERVICE STATUS

 


3.1                                 IF THE PARTICIPANT’S SERVICE (AS DEFINED IN
SECTION 3.3) TERMINATES FOR ANY REASON OTHER THAN DISABILITY OR DEATH, THE
PARTICIPANT WILL FORFEIT THE RIGHT TO RECEIVE SHARES UNDERLYING ANY RESTRICTED
STOCK UNITS THAT HAVE NOT VESTED AT THAT TIME. NOTWITHSTANDING ANYTHING IN THE
PLAN TO THE CONTRARY, FOR PURPOSES OF THIS AWARD AGREEMENT, “DISABILITY” SHALL
MEAN THE CONDITION OF BEING “DISABLED” AS PROVIDED IN CODE
SECTION 409A(A)(2)(C).

 


3.2                                 IF THE PARTICIPANT’S SERVICE TERMINATES ON
ACCOUNT OF THE DISABILITY OR DEATH OF THE PARTICIPANT, THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY UNDER THE PLAN WILL BE ENTITLED TO RECEIVE THE SHARES
UNDERLYING ALL OF THE RESTRICTED STOCK UNITS AWARDED HEREUNDER, INCLUDING THOSE
THAT HAVE NOT THEN VESTED.

 


3.3                                 FOR PURPOSES OF THIS AWARD AGREEMENT
“SERVICE” MEANS THE PROVISION OF SERVICES TO THE COMPANY OR ITS AFFILIATES IN
THE CAPACITY OF AN EMPLOYEE OR A DIRECTOR BUT NOT AS A CONSULTANT.

 


3.4                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE PLAN OR IN THIS AWARD AGREEMENT, ANY DETERMINATION AS TO WHETHER OR NOT
THERE HAS BEEN A TERMINATION OF SERVICE SHALL BE MADE SOLELY IN COMPLIANCE WITH
THE REQUIREMENTS OF CODE SECTION 409A.


 


2

--------------------------------------------------------------------------------



 


4                                         ELECTION TO DEFER

                                        


4.1                                 THE PARTICIPANT MAY ELECT TO DEFER DELIVERY
OF ANY OR ALL SHARES DUE TO HIM OR HER UNDER THIS AWARD AGREEMENT TO A DATE
BEYOND THE APPLICABLE VESTING DATE, BY MAKING A TIMELY DEFERRAL ELECTION. IN HIS
OR HER ELECTION TO DEFER, THE PARTICIPANT MAY CHOOSE TO DEFER TO A PARTICULAR
ANNIVERSARY OF THE GRANT DATE, BEGINNING WITH THE THIRD AND ENDING WITH THE
TENTH ANNIVERSARY OF THE GRANT DATE. IF A PARTICIPANT’S SERVICE TERMINATES FOR
ANY REASON BEFORE THE ANNIVERSARY OF THE GRANT DATE SPECIFIED IN A DEFERRAL
ELECTION, HE OR SHE WILL BE DEEMED TO HAVE ELECTED TO DEFER DELIVERY TO THE NEXT
OCCURRING ANNIVERSARY OF THE GRANT DATE FOLLOWING HIS OR HER TERMINATION OF
SERVICE. IF THE PARTICIPANT DIES PRIOR TO A TERMINATION OF SERVICE, ANY SHARES
REMAINING TO BE PAID UNDER THIS AWARD AGREEMENT WILL BE PAID TO HIS OR HER
BENEFICIARY DESIGNATED UNDER THE PLAN AS SOON AS PRACTICABLE, REGARDLESS OF ANY
OUTSTANDING ELECTION TO DEFER. THE BOARD OR THE COMMITTEE MAY CAUSE SHARES
SUBJECT TO AN OUTSTANDING ELECTION TO DEFER TO BE DELIVERED IN ADVANCE OF THE
DATE CONTEMPLATED BY SUCH ELECTION TO DEFER IN CONNECTION WITH A CHANGE IN
CONTROL EVENT (AS DEFINED IN REGULATIONS PROMULGATED UNDER SECTION 409A OF THE
CODE AND AS PERMITTED IN SUCH REGULATIONS IN CONNECTION WITH A PLAN TERMINATION)
OR, AT LEAST 12 MONTHS AFTER AN ELECTION TO DEFER IS MADE, IN CONNECTION WITH
ANY OTHER EVENT FOR WHICH THE BOARD OR THE COMMITTEE IS PERMITTED, AT THE TIME
OF SUCH EVENT, TO PROVIDE FOR ACCELERATED DISTRIBUTIONS UNDER SECTION 409A OF
THE CODE. AN ELECTION TO DEFER WILL BE CONSIDERED TIMELY ONLY IF IT IS FILED
WITHIN THE FIRST 30 DAYS OF THE GRANT DATE. NOTWITHSTANDING ANYTHING IN THIS
SECTION 4 TO THE CONTRARY, AN ELECTION TO DEFER HEREUNDER SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE OR IT WILL NOT BE A VALID ELECTION.

                                        


5                                         TIMING AND FORM OF PAYMENT

                                        


5.1                                 EXCEPT AS OTHERWISE PROVIDED HEREIN, ONCE A
RESTRICTED STOCK UNIT VESTS, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A SHARE
IN ITS PLACE. DELIVERY OF THE SHARE WILL BE MADE AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER ITS ASSOCIATED RESTRICTED STOCK UNIT VESTS, BUT NO LATER THAN 2½
MONTHS FROM THE END OF THE CALENDAR YEAR IN WHICH SUCH VESTING OCCURS, OR AT A
LATER DATE ELECTED BY THE PARTICIPANT UNDER SECTION 4.

                                        


6                                         WITHHOLDING OBLIGATIONS

                                        


6.1                                 `WITHOUT LIMITING THE COMPANY’S POWER OR
RIGHTS PURSUANT TO ARTICLE 16 OF THE PLAN, AMOUNTS REQUIRED BY TAX LAW OR
REGULATION TO BE WITHHELD BY THE COMPANY WITH RESPECT TO ANY TAXABLE EVENT
ARISING UNDER THIS AWARD AGREEMENT WILL BE SATISFIED BY HAVING SHARES WITHHELD
IN ACCORDANCE WITH THE FIRST SENTENCE OF SECTION 16.2 OF THE PLAN. IN ADDITION,
THE PARTICIPANT MAY ELECT TO DELIVER TO THE COMPANY THE NECESSARY FUNDS TO
SATISFY THE WITHHOLDING OBLIGATION, IN WHICH CASE THERE WILL BE NO REDUCTION IN
THE SHARES OTHERWISE DISTRIBUTABLE TO THE PARTICIPANT.


 


3

--------------------------------------------------------------------------------



 


7                                         NOTICES

                                    


7.1                                 ANY NOTICE OR OTHER COMMUNICATION REQUIRED
OR PERMITTED UNDER THIS AWARD AGREEMENT MUST BE IN WRITING AND MUST BE DELIVERED
PERSONALLY, SENT BY CERTIFIED, REGISTERED OR EXPRESS MAIL, OR SENT BY OVERNIGHT
COURIER, AT THE SENDER’S EXPENSE. NOTICE WILL BE DEEMED GIVEN WHEN DELIVERED
PERSONALLY OR, IF MAILED, THREE DAYS AFTER THE DATE OF DEPOSIT OR, IF SENT BY
OVERNIGHT COURIER, ON THE REGULAR BUSINESS DAY FOLLOWING THE DATE SENT. NOTICE
TO THE COMPANY SHOULD BE SENT TO MORNINGSTAR, INC., 225 WEST WACKER DRIVE,
CHICAGO, ILLINOIS, 60606, ATTENTION: GENERAL COUNSEL. NOTICE TO THE PARTICIPANT
SHOULD BE SENT TO THE ADDRESS OF THE PARTICIPANT CONTAINED IN THE COMPANY’S
RECORDS. EITHER PARTY MAY CHANGE THE PERSON AND/OR ADDRESS TO WHOM THE OTHER
PARTY MUST GIVE NOTICE BY GIVING SUCH OTHER PARTY WRITTEN NOTICE OF SUCH CHANGE,
IN ACCORDANCE WITH THE PROCEDURES DESCRIBED ABOVE.

                                    


8                                         CONSTRUCTION

                                    


8.1                                 THE RESTRICTED STOCK UNITS GRANTED HEREUNDER
ARE SUBJECT TO ANY RULES AND REGULATIONS PROMULGATED BY THE COMMITTEE PURSUANT
TO THE PLAN, NOW OR HEREAFTER IN EFFECT.

                                    


8.2                                 THE COMPANY AND THE PARTICIPANT MAY AMEND
THIS AWARD AGREEMENT ONLY BY A WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES,
PROVIDED, THAT THE COMPANY MAY AMEND THIS AWARD AGREEMENT WITHOUT FURTHER ACTION
BY THE PARTICIPANT IF (I) SUCH AMENDMENT IS DEEMED BY THE COMPANY TO BE
ADVISABLE OR NECESSARY TO COMPLY WITH APPLICABLE LAW, RULE, OR, REGULATION,
INCLUDING SECTION 409A OF THE CODE, OR (II) IF SUCH AMENDMENT IS NOT TO THE
DETRIMENT OF THE PARTICIPANT.

                                    


8.3                                 THE PARTIES MAY EXECUTE THIS AWARD AGREEMENT
IN ONE OR MORE COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE
AWARD AGREEMENT.


 

IN WITNESS whereof the parties have executed this Restricted Stock Unit Award
Agreement as of the Grant Date specified in Schedule 1.

 

Participant

 

 

(Participant’s signature)

 

 

(Print name)

 

 

Morningstar, Inc.

 

By:

 

 

 

Its:

 

 

 

PLEASE RETURN BY: «DATE»

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DETAILS OF RESTRICTED STOCK UNIT GRANTED TO THE PARTICIPANT

 

Participant’s name:

 

«First» «Name»

Grant Date:

 

«Grant_date»

Number of Restricted Stock Units:

 

«Total_RSU_Grant»

Vesting of Restricted Stock Units:

 

Subject to, and except as otherwise provided by, the Award Agreement, including
Section 3.2 thereof, the Restricted Stock Units subject to the Award Agreement
vest in installments, with each installment becoming vested on the “Vesting
Date” shown below, if the Participant has remained in continuous Service until
that Vesting Date. Notwithstanding the foregoing, the Board or the Committee may
cause the Restricted Stock Units granted hereby to vest at an earlier date
pursuant to its authority under the Plan.

 

 

 

 

 

Number of Restricted Stock Units

 

Vesting Date

 

 

«Year1Vest»

 

«VestDateY1»

 

 

«Year2Vest»

 

«VestDateY2»

 

 

«Year3Vest»

 

«VestDateY3»

 

5

--------------------------------------------------------------------------------

 